DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12 July 2018. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0081138 application as required by 37 CFR 1.55. While a copy of the foreign priority is present in the application file, this copy is not a certified copy.

Election/Restrictions
Applicant’s election without traverse of a substituted or unsubstituted aromatic hydrocarbon ring of 6 to 50 carbon atoms, specifically Structural Formula 10, for each of: rings A1, A2, and E of Chemical Formula A; rings A1, A2, E, and F of Chemical  in the reply filed on 2 June 2022 is acknowledged.

Drawings
The drawings are objected to because there is only one drawing, and it cannot have a label. See CFR 1.84(u).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As discussed above, the sole drawing cannot have a label. The specification therefore cannot refer to “Fig. 1.” Instead, references to the sole drawing must be read “the Figure.”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 12-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2008/0220285 A1) (hereafter “Vestweber”) in view of Hatakeyama et al. ("Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect" Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereafter "Hatakeyama").
Regarding claims 1-5, 7-8, 12-14, 17-22: Vestweber discloses an organic light-emitting diode comprising a first electrode, a second electrode facing the first electrode, a hole injection layer or a hole transport layer interposed between the first electrode and the second electrode, and a light-emitting layer {paragraphs [0162]-[0166] and Table 6: Example 93}.
The hole injection layer or the hole transport layer comprises the compound shown below {(paragraphs [0162]-[0166] and Table 6: Example 93 comprises Compound B90 in the first hole transport layer/hole injection layer.), (paragraphs [0158] to [0160]: Compound B90)}.

    PNG
    media_image1.png
    449
    897
    media_image1.png
    Greyscale

Where with respect to the instant Chemical Formula A: A1, A2, and E are the instant Structural Formula 10; R1 and R2 are methyl; n is 0; m is 1; s2 is 0; p2 is 0; r2 is 0; Ar3 is substituted phenyl; Ar4 is substituted phenyl; M is CR4R5 where R4 and R5 are methyl.
The light emitting layer comprises a fluorescent light emitting dopant and a host {paragraphs [0162]-[0166] and Table 6: Example 93}.
The organic light-emitting diode further comprises a first hole injection layer, a second hole transport layer, and an electron transport layer {paragraphs [0162]-[0166] and Table 6: Example 93}.
The first hole injection layer is deposited using a solution process (spin-coating) {paragraphs [0162]-[0166] and Table 6: Example 93}.
Vestweber does not teach that the light emitting layer comprises a compound having the structure of the instant Chemical Formula C.
Hatakeyama teaches thermally activated delayed fluorescence (TADF) materials for use in light-emitting devices {p. 2777, 1st col., 1st paragraph through p. 2778, 1st col., 1st paragraph}.
The TADF material of Hatakeyama can have the structure of the borane compound shown below {p. 2778, 1st col., 1st paragraph and Figure 2: DABNA-1}.

    PNG
    media_image2.png
    595
    808
    media_image2.png
    Greyscale

Hatakeyama teaches that the TADF light emitting dopant can achieve internal quantum efficiencies of up to 100%, in contrast to more conventional fluorescent light emitting dopants that can only achieve internal quantum efficiencies of up to 25% {p. 2777, 1st col., 1st paragraph}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Vestweber by using the TADF material of Hatakeyama shown above as the light-emitting dopant of the light-emitting layer, based on the teaching of Hatakeyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of DABNA-1 of Hatakeyama would have been a choice from two identified, predictable solutions taught by Hatakeyama, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means selecting a TADF material capable of up to 100% internal quantum efficiency.
The compound of Hatakeyama shown above corresponds to the instant Compound 10.

Regarding claim 6: Vestweber as modified by Hatakeyama teaches all of the features with respect to claim 1, as outlined above.
Vestweber does not exemplify a compound similar to the compound of Vestweber shown above where the instant M is O or S.
However, Vestweber teaches that the compound of Vestweber has the structure of formula (1) of Vestweber, shown below {(paragraph [0041]: Examples of preferred compounds of the formula (1) are structures (1) to (104).), (p. 18, structure (101)), (paragraph [0010]: formula (1))}.

    PNG
    media_image3.png
    267
    787
    media_image3.png
    Greyscale

Where in Vestweber’s compound shown above: p is 0; X1 is methylene; n is 0; o is 1 where X3 is methylene {paragraphs [0010] and [0017]}. Vestweber teaches that X3 can be O or S in addition to a methylene group {paragraph [0017]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Vestweber shown above by substituting O or S in place of the methylene as X3 of Vestweber, based on the teaching of Vestweber. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O or S would have been a choice from a finite number of identified, predictable solutions (the exemplified groups X3 of Vestweber), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2008/0220285 A1) (hereafter “Vestweber”) in view of Hatakeyama et al. ("Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect" Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereafter "Hatakeyama") as applied to claim 1 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claim 23: Vestweber as modified by Hatakeyama teaches all of the features with respect to claim 1, as outlined above.
Vestweber does not teach that the organic light-emitting diodes of Vestweber are used specifically in flat panel displays.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic optoelectric device of Vestweber as modified by Hatakeyama to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a flat panel display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claim(s) 1-5, 7-8, 15-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vestweber et al. (US 2008/0220285 A1) (hereafter “Vestweber”) in view of Hatakeyama et al. (US 2015/0236274 A1) (hereafter "Hatakeyama ‘274").
Regarding claims 1-5, 7-8, 15-19, 21-22: Vestweber discloses an organic light-emitting diode comprising a first electrode, a second electrode facing the first electrode, a hole injection layer or a hole transport layer interposed between the first electrode and the second electrode, and a light-emitting layer {paragraphs [0162]-[0166] and Table 6: Example 93}.
The hole injection layer or the hole transport layer comprises the compound shown below {(paragraphs [0162]-[0166] and Table 6: Example 93 comprises Compound B90 in the first hole transport layer/hole injection layer.), (paragraphs [0158] to [0160]: Compound B90)}.

    PNG
    media_image1.png
    449
    897
    media_image1.png
    Greyscale

Where with respect to the instant Chemical Formula A: A1, A2, and E are the instant Structural Formula 10; R1 and R2 are methyl; n is 0; m is 1; s2 is 0; p2 is 0; r2 is 0; Ar3 is substituted phenyl; Ar4 is substituted phenyl; M is CR4R5 where R4 and R5 are methyl.
The light emitting layer comprises a fluorescent light emitting dopant and a host {paragraphs [0162]-[0166] and Table 6: Example 93}.
The organic light-emitting diode further comprises a first hole injection layer, a second hole transport layer, and an electron transport layer {paragraphs [0162]-[0166] and Table 6: Example 93}.
The first hole injection layer is deposited using a solution process (spin-coating) {paragraphs [0162]-[0166] and Table 6: Example 93}.
Vestweber does not teach that the light emitting layer comprises a compound having the structure of the instant Chemical Formula C.
Hatakeyama ‘274 teaches fluorescent light emitting dopants for use in organic light-emitting diodes {paragraph [0119]: The compounds having the structure of general formula (1) of Hatakeyama ‘274 can be used as light-emitting dopants}.
The light-emitting dopant of Hatakeyama ‘274 can have the structure of the compound shown below {(paragraph [0013]: The compounds of the disclosure of Hatakeyama ‘274 have the structure of general formula (1) which is also described as item [1].), (paragraph [0034]: The compound of item [1] includes the compound of formula (1-1145), shown below.), (paragraphs [0579]-[0582] and Table 5, Example 15: Compound (1-1145) is useful as a light-emitting dopant.)}.

    PNG
    media_image4.png
    648
    892
    media_image4.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Vestweber by using the light-emitting dopant of Hatakeyama ‘274 shown above as the light-emitting dopant of the light-emitting layer, based on the teaching of Hatakeyama ‘274. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound of Hatakeyama ‘274 shown above would have been a choice from a finite number of identified, predictable solutions—the compounds of Hatakeyama ‘274 exemplified in devices when used as light-emitting dopants—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim(s) 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) in view of Hatakeyama et al. (US 2015/0236274 A1) (hereafter "Hatakeyama ‘274") and Cha et al. (WO 2015/174682 A1—US 2017/0062729 A1 used as an English language equivalent) (hereafter “Cha”).
Regarding claims 1-7, 10-11, and 15-19: Liao discloses a white light emitting organic light-emitting diode—shown below—comprising a first electrode, a second electrode facing the first electrode, a hole injection layer or a hole transport layer interposed between the first electrode and the second electrode, and a light-emitting layer {Fig. 7 as described in paragraphs [0071]-[0072]}.

    PNG
    media_image5.png
    650
    756
    media_image5.png
    Greyscale

The device comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}.
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red light—the layer nearest the cathode {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao teaches that the light-emitting layer comprise a host and a dopant {paragraph [0144]}. Liao teaches that fluorescent light-emitting dopants can be used {paragraph [0144]}.
Liao does not teach that the device of Liao comprises a compound having the structure of Chemical Formula A, Chemical Formula B, or Chemical Formula C.
Hatakeyama ‘274 teaches fluorescent light emitting dopants for use in organic light-emitting diodes {paragraph [0119]: The compounds having the structure of general formula (1) of Hatakeyama ‘274 can be used as light-emitting dopants}.
The light-emitting dopant of Hatakeyama ‘274 can have the structure of the compound shown below {(paragraph [0013]: The compounds of the disclosure of Hatakeyama ‘274 have the structure of general formula (1) which is also described as item [1].), (paragraph [0033]: The compound of item [1] includes the compound of formula (1-141), shown below.), (paragraphs [0557]-[0560] and Table 2, Example 3: Compound (1-141) is useful as a light-emitting dopant that emits green light.)}.

    PNG
    media_image6.png
    683
    742
    media_image6.png
    Greyscale

The compound of Hatakeyama ‘274 shown above emits green light {paragraph [0560]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Liao by using the light-emitting dopant of Hatakeyama ‘274 shown above as the green light-emitting dopant of the green light-emitting layer stack, based on the teaching of Hatakeyama ‘274. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound of Hatakeyama ‘274 shown above would have been a choice from a finite number of identified, predictable solutions—the compounds of Hatakeyama ‘274 exemplified in devices when used as light-emitting dopants—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Cha teaches fluorescent light emitting dopants for use in organic light-emitting diodes {abstract, paragraphs [0077] and [0024]-[0025]: The compounds having the structure of Chemical Formula A or B of Cha can be used as light-emitting dopants}.
The light-emitting dopant of Cha can have the structure of the compound shown below {(paragraphs [0024]-[0025]: The compounds of the disclosure of Cha have the structure of Chemical Formula A or B].), (paragraph [0073] and p. 20: The compound of the disclosure of Cha includes the compound of Chemical Formula 76, shown below.), (paragraph [0332] and Table 1, Example 6: Compound (76) is useful as a light-emitting dopant that emits blue light.)}.

    PNG
    media_image7.png
    548
    855
    media_image7.png
    Greyscale

The compound of Cha shown above emits blue light {Table 1, Example 6}.
Cha teaches that organic light-emitting diodes comprising the compounds of Cha as light-emitting dopants have high luminance, light emission efficiency, and longevity {paragraphs [0009] and [0336]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Liao by using the light-emitting dopant of Cha shown above as the blue light-emitting dopant of the blue light-emitting layer stack, based on the teaching of Cha. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound of Cha shown above would have been a choice from a finite number of identified, predictable solutions—the compounds of Cha used in example devices—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, which in this case means using a compound known to provide devices with high luminance, light emission efficiency, and longevity, as taught by Cha.
The resultant device would comprise a compound having the structure of the instant Chemical Formula C in a light-emitting layer.
The resultant device would comprise a compound having the structure of the instant Chemical Formula A in a light-emitting layer (the blue emitting layer) that is between the light-emitting layer comprises the compound having the structure of the instant Chemical Formula C and the anode (the green emitting layer). Given the location of the blue emitting layer, the layer would necessarily have to transport some number of holes towards the light emitting layers nearer the cathode, including the green light-emitting layer. Therefore, the blue light emitting layer can be equated with a hole transport layer. Additionally, a light-emitting layer must necessarily transport holes within the layer in order for light emission to occur. Therefore, the blue light emitting layer can be equated with a hole transport layer. Therefore, the compound having the structure of the instant Chemical Formula A is comprises in a layer that can be equated with a hole transport layer.

Regarding claims 8-9: Liao as modified by Hatakeyama ‘273 and Cha teaches all of the features with respect to claim 1, as outlined above.
Cha does not exemplify a compound in a device where the instant m is 0 and the instant n is 1.
However, Cha teaches that the compound of Cha shown above has the structure of Chemical Formula A of Cha, shown below {paragraph [0025]}.

    PNG
    media_image8.png
    851
    911
    media_image8.png
    Greyscale

Cha teaches that y of Chemical Formula A of Cha (corresponding to the instant m) can be zero in addition to being 1 (among other options).
At the time the invention was effectively filed, it would have been obvious to have modified the compound of Cha shown above, by removing the amine group bonded to the ring corresponding to the instant A1—effectively substituting a value of 0 for y of Chemical Formula A of Cha in place of 1—based on the teaching of Cha. The modification would have been a combination of prior art elements (the values of y, meaning the number of amine groups that can be on the ring A1) according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of a value of 0 for y would have been a choice from a finite number of identified, predictable solutions (the possible values that the variable y can have), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786